 



Exhibit 10.17

SLM Corporation

Summary of Non-Employee Director Compensation

     For SLM Corporation Board service in 2005 for non-employee directors, the
standard compensation arrangement is a $70,000 cash payment, to be paid upon
election to the Board in May 2005, and a grant of 9,530 options covering the
Corporation’s common stock, granted on January 27, 2005. Compensation for the
Chairman of the Board, the Lead Independent Director and the Chair of the Audit
Committee is greater, in recognition of the additional responsibilities of these
positions. The standard compensation arrangement for the Chairman of the Board
is $105,000 and a grant of 14,300 options covering the Corporation’s common
stock and for the Lead Independent Director and Chair of the Audit Committee,
the arrangement is $87,500 and a grant of 11,920 stock options.

     Alternatively, directors may elect all-equity compensation, in the form of
stock options. This alternative compensation arrangement is a grant of 15,250
options for directors, except 22,880 options may be granted to the Chairman of
the Board under this alternative, and 19,070 options may be granted to the Lead
Independent Director and the Chair of the Audit Committee, in recognition of the
additional responsibilities for these positions.

     Options granted in 2005 vest upon the later of: 1) the Corporation’s common
stock reaching a closing price of a 120 percent increase over the grant price
for five trading days; or 2) separation from service from the Board, whichever
occurs first. To the extent not already vested, the options also vest on the
fifth anniversary of their grant date. The options are cancelled if the optionee
is not elected to the Board at the annual shareholders’ meeting set for May 19,
2005.

     Directors are eligible to participate in the Corporation’s matching gift
program. Under the matching gift program the Corporation contributes three
dollars for each dollar contributed by a director to post-secondary educational
institutions, up to a total contribution by the Corporation of $100,000 per
year. The Corporation contributes two dollars for each dollar contributed to a
primary or secondary educational institution, or a civic, community, health or
human service organization, up to a total contribution by the Corporation of
$25,000 per year. The Corporation contributes one dollar for each dollar
contributed to an arts or cultural organization, the United Way, or a federated
campaign, up to a total contribution by the Corporation of $10,000 per year.
Notwithstanding the above limits for each category, aggregate matching
contributions by the Corporation are limited to $100,000 per director in any
single plan year.

     The Corporation’s non-employee directors are provided with $50,000 of life
insurance, are reimbursed for their and their spouses’ expenses incurred in
connection with attending Board meetings, are covered by a travel insurance plan
while traveling on corporate business and may receive a $1,500 per diem payment
for additional work.

